Oo mA HN DN fF WY NY

NO wNoO NO NO NO NO NO HN NO KH KF KF KF HF FE FEF OES
on DWN ON BPW NYO kK CO UO WAN WD Hn Ff WY NY KF OC

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Case No. CV 19-364 JAK (MRW)
BETSAIDA SANTANA LUCAS,

Plaintiff,
JUDGMENT
V.

LOS ANGELES COUNTY
DEPARTMENT OF PUBLIC
SOCIAL SERVICES, et al.,

Defendant.

 

 

 

Pursuant to the Order accepting the findings and recommendations of the
Magistrate Judge,
IT IS ADJUDGED that the Second Amended Complaint is dismissed for

failure to state a claim, and Plaintiff's request for leave to amend is denied.

 

DATE: July 5, 2019 C] Wn.
HON.SJOHN A. MVE

UNITED STATES DISTRICT JUDGE

 
